Citation Nr: 1013464	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic otitis 
media.  



ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were previously before the Board in 
April 2008 when they were remanded for additional evidentiary 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for otitis 
media is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while on 
active duty.  

2.  The Veteran's current bilateral hearing loss is causally 
related to noise exposure during active military service.

3.  The Veteran's current tinnitus is causally related to 
noise exposure during active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, (2009).

2.  Tinnitus was incurred during the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing tinnitus and 
decreased hearing.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the appellant as a lay person has 
not been shown to be capable of making medical conclusions; 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  While the appellant is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims ("the Court") 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions and is not competent to 
provide an opinion as to the etiology of the currently 
existing hearing loss.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issue regarding service connection for hearing loss and 
tinnitus do not involve simple diagnoses or medical 
assessments.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations such as noting that he had decreased 
hearing and tinnitus.  The appellant is not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed hearing loss and tinnitus nor is he competent to 
provide lay evidence as to the exact extent of his hearing 
loss in terms of audiological levels in Hertz.  See Barr.

Entitlement to service connection for hearing loss and 
tinnitus

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as a sensorineural hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether an appellant has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Factual Background

The service treatment records document that the Veteran was 
treated for several days in October 1945 for otitis media of 
the right ear.  Other than this treatment, the service 
treatment records were silent as to complaints of, diagnosis 
of, or treatment for hearing loss and/or tinnitus.  Whispered 
voice testing conducted at the time of the separation 
examination in August 1946 was reported as 15/15.  Clinical 
evaluation of the ears revealed no disease or defects.  

The Veteran submitted a claim for dental problems in 1947 but 
did not submit any claims pertaining to his ears at that 
time.  

In March 2006, the Veteran submitted claims of entitlement to 
service connection for hearing loss, tinnitus and chronic 
otitis media.  On an attached statement, the Veteran reported 
that he had ear problems in the military and had had them 
continuously since his discharge.  

In March 2006, a private physician wrote that the Veteran 
carried diagnoses of suppurative otitis media, hearing loss 
and tinnitus.  The author noted the Veteran had informed him 
of his military duties including exposure to acoustic trauma 
during basic training as well as on the ships the Veteran was 
assigned to.  It was the physician's opinion that it is at 
least as likely as not that the Veteran's hearing loss and 
tinnitus are causally linked to his in-service acoustic 
trauma.  

In a March 2006 statement, the Veteran reported that he had 
hearing loss and tinnitus while on active duty and at 
discharge but he did not want to delay his discharge to have 
the disorders checked out.  He reported he lived with the 
situation for many years until it became too hard to bear.  
He reported he had earaches and occasional drainage ever 
since his discharge.  He reported that he sought treatment 
for the problems, beginning in the 1940's, but the records 
from these doctors are not available.  He also reported that 
he first sought treatment for hearing problems in 1991.  

In May 2008, a lay statement from the Veteran's sister was 
received by VA.  The author reported that the Veteran wrote 
letters home while in the service which indicated he was 
being treated for trouble with his ears including drainage.  
She also wrote that the Veteran's letters referenced the fact 
that the Veteran was working in the carpenter/ship fitters 
shop while aboard ships and that this was very noisy work.  
The sister indicated that, upon the Veteran's discharge, he 
sought treatment from a doctor for painful earaches.  She 
also recalled seeing the Veteran with cotton in his ears on a 
regular basis throughout the post-war period.  She recalled 
that the Veteran had problems with his hearing upon his 
discharge such as not hearing some things and requesting her 
to repeat statements.  

Two lay statements from a friend and a nephew both indicate 
that the authors remembered seeing the Veteran with cotton in 
his ears. 

Private and VA clinical records beginning in 1997 reference 
problems with otitis media and drainage in the Veteran's 
right ear.  There were no complaints of, diagnosis of or 
treatment for problems with the Veteran's left ear.  A 
December 2005 VA clinical record indicates the Veteran 
reported he had otorrhea which only occurred when he lies 
down.  He did not have left ear otorrhea.  

A September 2006 VA clinical record indicates the Veteran 
reported decreased hearing starting one year prior.  

At the time of an August 2009 VA audiological evaluation, the 
Veteran reported his chief complaint was ringing tinnitus in 
his ears.  The tinnitus was constant.  The Veteran reported 
he first noticed the tinnitus when he was getting off his 
ship during active duty.  The Veteran also complained of his 
ears having an intermittent drainage during active duty and 
ever since.  He reported that he could not hear spoken 
conversation very well.  He first noticed this problem at 
about the age of 20.  The Veteran reported exposure to 
acoustic trauma while serving on three ships.  He initially 
worked in the carpentry shop which was very noisy.  He stated 
he later worked on another ship chipping pain and rust using 
power brushes which were very noisy.  Post-service, the 
Veteran worked in a small upholstery shop which was not 
noisy.  He later worked in a furniture factory for 11 years 
but he was not on the production line and he alleged that his 
work area was not noisy.  He was then employed as a florist 
for six years and then worked for Sears in the display 
department and later in management.  He reported this job was 
not noisy.  He denied any recreational noise exposure.  
Testing revealed that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
65
80
LEFT
40
45
50
60
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

The examiner noted that the Veteran's separation hearing 
examination consisted of a whisper test and found this cannot 
be used to rule out hearing loss because it is not frequency 
specific.  The Veteran described noise exposure in the 
carpentry shop and removing rust in an enclosed space with 
power tools.  The examiner found it is equally as likely as 
not that the Veteran's hearing loss is a result of noise 
exposure during active duty.  The examiner found that the 
Veteran's description of tinnitus during active duty is 
consistent with his description of noise exposure.  The 
examiner opined that it is equally as likely as not that the 
Veteran's tinnitus is a result of hazardous noise exposure 
during active duty.  

A otorhinolaryngologist produced an addendum to the 
audiological examination report the same month.  The 
physician noted that the Veteran provided a history of noise 
exposure during military service, both when he worked in the 
carpenter shop and subsequent to that when he was in a paint 
shop, chipping paint.  He apparently developed otorrhea while 
on board a ship which had persisted.  He also noticed hearing 
loss and tinnitus which continued.  The Veteran reported 
that, post-discharge, he was not exposed to loud noise.  The 
physician wrote that, because of the persistence of the 
hearing loss, tinnitus and otorrhea, the Veteran was seen at 
VA and it was determined, in more recent times, that he had a 
dehiscence at the right tegmen mastoidem with cerebrospinal 
fluid otorrhea.  This was surgically repaired two to three 
years prior and the Veteran has not had significant 
difficulty since that time, though he states that he will 
have recurrent otorrhea bilaterally.  The physician opined 
that it is at least as likely as not that the Veteran 
currently has hearing loss on a basis of noise exposure while 
in the military.  Also, it is at least as likely as not that 
the hearing loss occurred while in the military.  

Analysis

The Board finds that service connection is warranted for 
bilateral hearing loss and tinnitus.  The Veteran is 
competent to report that he experienced hearing loss and 
tinnitus while on active duty.  The Veteran has alleged that 
he served in the ship's carpentry shop while on active duty.  
His military records indicate that the ratings he held were 
Able Seaman and Seaman, Second Class.  There is no indication 
that he received any training in carpentry while on active 
duty.  Other than the Veteran's own allegations, there is no 
evidence that he performed work as a carpenter onboard ship.  
However, on his discharge certificate, it was noted that the 
Veteran's preferred job choice was carpentry or upholstery 
work.  If the Veteran worked in the carpentry shop, his 
report of exposure to acoustic trauma as a result of working 
in the carpentry shop and chipping paint is consistent with 
service aboard a Navy ship.  The Veteran's sister's statement 
also indicates that the Veteran informed her, via 
correspondence allegedly written while he was on active duty, 
that he was exposed to a lot of noise while on board a ship.  
The sister referenced actual quotes from the letter.  The 
Board notes the actual letters have not been associated with 
the claims file nor is there evidence that the sister still 
has the letters.  It appears she was writing her statement 
based on recall alone.  The Veteran's sister's recall of the 
details of letters allegedly written by the Veteran more than 
60 years prior is suspect.  However, the Board has no other 
evidence that the Veteran's sister's statement is anything 
other than genuine.  Weighing against a finding that the 
Veteran was exposed to acoustic trauma while on active duty 
is the fact that whispered voice testing conducted at the 
time of discharge was normal and the Veteran did not report 
any problems with hearing loss at that time.  The Board finds 
the evidence regarding exposure to acoustic trauma while on 
active duty is in relative equipoise.  The Board finds, 
therefore, that the Veteran was exposed to acoustic trauma 
while on active duty.  

The Veteran has reported that he had had the hearing loss and 
tinnitus since the time of discharge to the present.  The 
Veteran is competent to report this continuity of 
symptomatology.  The Veteran's sister also indicated that she 
observed the Veteran's problems with hearing loss after 
discharge.  Weighing against the claim is the fact that the 
Veteran waited more than 60 years after discharge to file his 
claim.  The Board notes the Veteran filed a claim of 
entitlement to service connection for dental defects in 1947.  
It is not apparent to the Board why the Veteran did not file 
a claim for hearing loss and/or tinnitus in 1947 if, in fact, 
he thought he had had the problems as a result of active 
duty.  The Veteran's post-service work included work in an 
upholstery shop and also work in a factory.  The Veteran has 
alleged that he was not exposed to acoustic trauma at this 
time.  Again, the Board finds this statement a little 
suspect.  The Board finds it hard to believe that the Veteran 
could work on upholstery without being exposed to acoustic 
trauma such as power tools or hammering.  The Board further 
notes that in September 2006, the Veteran informed a 
clinician that his hearing loss began one year prior.  This 
would put the inception of the hearing loss to approximately 
September 2005 and the Veteran filed his application for 
compensation six months later.  Furthermore the clinical 
records which reference complaints of hearing loss and 
tinnitus do not indicate that the disorders began while in 
the service.  Based on the above, the Board finds that the 
evidence regarding whether the Veteran has had continuity of 
symptomatology of hearing loss and tinnitus is in equipoise.  
The Board finds, therefore, that the Veteran has had 
continuity of symptomatology of hearing loss and tinnitus 
since discharge. 

There is competent evidence of record linking the currently 
existing hearing loss and tinnitus to the Veteran's active 
duty service based on the reports of in-service noise 
exposure.  The Veteran's private physician as well as the VA 
audiologist and the VA otorhinolaryngologist all opined that 
the Veteran had currently experienced hearing loss and 
tinnitus and also found that the currently existing hearing 
loss and tinnitus were etiologically linked to the Veteran's 
active duty service.  There are no medical opinions of record 
which indicate that the currently existing hearing loss 
and/or tinnitus are not etiologically linked to his active 
duty service.  

Based on the above, the Board finds that service connection 
is warranted for bilateral hearing loss and tinnitus on a 
direct basis.  

The Board finds that, as service connection is being granted 
for hearing loss and tinnitus, there is no reason to discuss 
VA's compliance with the Veterans Claims Assistance Act of 
2000 with regard to these claims.  They are complete grants 
of the benefits sought on appeal for the hearing loss and 
tinnitus claims.  


ORDER

Service connection is granted for bilateral hearing loss.

Service connection is granted for tinnitus.


REMAND

The Veteran has claimed entitlement to service connection for 
bilateral otitis media.  There is objective evidence in the 
claims file of treatment for drainage in the right ear during 
active duty and also references to the presence of drainage 
in the right ear and otitis media of the right ear in the 
post-service clinical records associated with the claims 
file.  Furthermore, both a private physician and a VA 
examiner have opined that the Veteran currently has otitis 
media.  In March 2006, the private physician opined that the 
Veteran had otitis media due to his active duty service.  The 
physician did not indicate if the Veteran had otitis media 
bilaterally or just in one ear.  However, the body of the 
letter seemed to indicate that the otitis media was only in 
one ear.  In August 2009, a VA otorhinolaryngologist examined 
the Veteran.  It was noted that the Veteran developed 
otorrhea while aboard ship and, post-service, the Veteran 
developed a dehiscence at the right tegmem mastoideum with 
cerebrospinal fluid otorrhea which was surgically repaired 
two years prior.  Since the surgery, the Veteran reported 
recurrent bilateral otorrhea with the most recent bout of 
otorrhea on the right being six months prior and on the left 
being three months prior.  The examiner opined that the 
Veteran had hearing loss during active duty and also an 
infectious ear disease which occurred while he was in the 
military and this was the cause of the more recent surgery.  
The examiner concluded by writing that the Veteran's otologic 
disease was more likely than not due to military service and 
noise exposure.  Significantly, the examiner did not indicate 
if his diagnosis was for right ear otitis media, left ear 
otitis media or for a bilateral condition.  The Board finds 
the examiner must be contacted to determine what his opinion 
related to - a unilateral condition or bilateral condition.  
The Board notes the pathology reported for each ear appears 
to be different but the Board is precluded from substituting 
its own medical training for that of a professional.  

The Veteran underwent ear surgery at a private facility in 
November 2007.  The records from this surgery have not been 
associated with the claims file.  The Board finds that, as 
the issue on appeal is being remanded, attempts should be 
made to obtain these outstanding private surgical records.  
The Board notes clinical records make reference to the ear 
surgery being conducted as a result of a skull fracture.  
This seems to indicate, that there may be an interceding 
accident to the Veteran's skull which might account for the 
current ear pathology.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for otitis media and/or ear 
infections.  After securing any necessary 
releases, obtain these records.  The 
Board is particularly interested in 
obtaining the records from the right ear 
surgery which was performed in November 
2007 at a private facility.  Regardless 
of the Veteran's response, obtain all 
outstanding VA medical records which have 
not already been associated with the 
claims file.  

2.  After the above has been completed to 
the extent possible, return the claims 
file to the VA otorhinolaryngologist who 
conducted the August 2009 VA examination 
and request that he provide an addendum 
to the examination report which answers 
the following:

A) whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as 
not (i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of less 
than 50 percent) that the Veteran 
currently has otitis media or a disease 
of the right ear which was incurred in or 
aggravated by active duty?

B) whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as 
not (i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of less 
than 50 percent) that the Veteran 
currently has otitis media or a disease 
of the left ear which was incurred in or 
aggravated by active duty?

All indicated tests and studies should be 
performed, and all clinical findings 
reported in detail.  The claims folder 
must be made available to the medical 
examiner for review of pertinent 
evidence, and the examination report 
should indicate whether such review was 
performed.  

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

A complete rationale for the opinions 
expressed must be provided.  If the 
examiner determines that another 
examination of the Veteran is required in 
order to provide the requested opinions, 
this should be arranged.

If it cannot be determined whether the 
Veteran currently has left and right 
otitis media and/or an ear disease that 
is related to his active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the report, and explain 
why this is so.

If the examiner who conducted the August 
2009 VA examination is not available, 
make arrangements to have the Veteran 
examined by another suitably qualified 
health care professional in order to 
obtain the requested opinions.  

3.  Thereafter, readjudicate the issue of 
entitlement to service connection otitis 
media.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he should be provided with 
a supplemental statement of the case and 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


